Exhibit 10.1
 
PURCHASE AGREEMENT
This Purchase Agreement (this "Agreement"), dated as of March 31, 2016, is by
and among UMH Properties, Inc., a Maryland corporation (the "Company"), each
Purchaser listed under the heading "Direct Purchasers" on Schedule A (each, a
"Direct Purchaser"), each Investment Adviser listed under the heading
"Investment Advisers" on the signature pages hereto (each, an "Investment
Adviser") who is entering into this Agreement on behalf of itself (as to
paragraph 4 of this Agreement) and those Purchasers which are a fund or
individual or other investment advisory client of such Investment Adviser listed
under its respective name on Schedule B (each, a "Client"), and each
Broker-Dealer listed on Schedule C (each, a "Broker-Dealer") which is entering
into this Agreement on behalf of itself (as to paragraph 5 of this Agreement)
and those Purchasers which are customers for which it has power of attorney to
sign listed under its respective name on Schedule C (each, a "Customer").  Each
of the Customers, Direct Purchasers and Clients are referred to herein as
individually, a "Purchaser" and collectively, the "Purchasers".
WHEREAS, the Purchasers desire to purchase from the Company (or their Investment
Advisers and Broker-Dealers desire to purchase on their behalf from the
Company), and the Company desires to issue and sell to the Purchasers up to an
aggregate of 2,000,000 shares (such number of shares actually sold pursuant to
this Agreement, the "Preferred Shares") of the Company's 8.0% Series B
Cumulative Redeemable Preferred Stock, par value $0.10 per share, having a
liquidation preference equivalent to $25.00 per share (the "Series B Preferred
Stock"), with the number of Preferred Shares acquired by each Purchaser set
forth opposite the name of such Purchaser on Schedule A, Schedule B or Schedule
C, as the case may be.
NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree as follows:
1.            Purchase and Sale.  Subject to the terms and conditions hereof,
the Investment Advisers and the Broker-Dealers (on behalf of Purchasers which
are Clients and Customers, respectively) and the other Purchasers hereby
severally and not jointly agree to purchase from the Company, and the Company
agrees to issue and sell to the several Purchasers, the number of Preferred
Shares set forth next to such Purchaser's name on Schedule A, Schedule B or
Schedule C, as the case may be, at a price per share of $25.50, including
accrued dividends from March 1, 2016, for an aggregate purchase amount in an
amount as set forth on Schedule D hereof (the "Purchase Price") at the Closing
(as defined below).
2.            Representations and Warranties of Purchasers.  Each Purchaser
represents and warrants with respect to itself that:
(a)            Due Authorization.  Such Purchaser has full power and authority
to enter into this Agreement and is duly authorized to purchase the Preferred
Shares in the amount set forth opposite its name on Schedule A, Schedule B or
Schedule C, as the case may be.  This Agreement has been duly authorized by such
Purchaser and duly executed and delivered by or on behalf of such Purchaser. 
This Agreement constitutes a legal, valid and binding agreement of such
Purchaser, enforceable against such Purchaser in accordance
 

--------------------------------------------------------------------------------

with its terms except as may be limited by (i) the effect of bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights or remedies of creditors or (ii) the effect of general
principles of equity, whether enforcement is considered in a proceeding in
equity or at law and the discretion of the court before which any proceeding
therefor may be brought (the "Enforceability Exceptions").
(b)            Prospectus and Prospectus Supplement. Such Purchaser has received
a copy of the Company's Basic Prospectus dated February 5, 2016 and Preliminary
Prospectus dated March 28, 2016 (each as defined below).
(c)            Independent Investment Decision. Such Purchaser has made its
investment decision independently and not as a result of a recommendation of the
Placement Agent.
(d)            Ownership of Excess Shares of Capital Stock.  As of the date
hereof and after giving effect to the transaction contemplated hereby, such
Purchaser, together with its subsidiaries and affiliates, does not own directly
or indirectly more than 9.8% in number of shares or value, whichever is more
restrictive, of the issued and outstanding capital stock of the Company. 
Purchaser expressly acknowledges that the provisions of the Company's Articles
of Incorporation, as amended or supplemented (the "Charter"), contain
limitations on the Purchaser's ownership of the Company's capital stock, which,
among other things, prohibit the direct or indirect ownership by Purchaser
(together with its subsidiaries and affiliates) of more than 9.8% in number of
shares or value, whichever is more restrictive, of the Company's outstanding
capital stock and, in the event the shares of capital stock acquired by
Purchaser pursuant to this Agreement or otherwise exceed such limits, give the
Company certain repurchase rights on the terms set forth in the Company's
Charter and result in the conversion of certain shares of capital stock held by
the Purchaser into excess stock which will be held for the benefit of a
charitable beneficiary on the terms set forth in the Company's Charter.
3.            Representations and Warranties of the Company.  The Company
represents and warrants that:
(a)            The Company meets the requirements for use of Form S-3 under the
Securities Act of 1933, as amended (the "Act") and meets the requirements
pursuant to the standards for such Form as (i) are in effect on the date hereof
and (ii) were in effect immediately prior to October 21, 1992.  The Company's
Registration Statement (as defined below) was declared effective by the SEC (as
defined below) and the Company has filed such post effective amendments thereto
as may be required under applicable law prior to the execution of this Agreement
and each such post-effective amendment became effective.  The SEC has not
issued, nor to the Company's knowledge, has the SEC threatened to issue or
intends to issue, a stop order with respect to the Registration Statement, nor
has it otherwise suspended or withdrawn the effectiveness of the Registration
Statement or, to the Company's knowledge, threatened to do so, either
temporarily or permanently, nor, to the Company's knowledge, does it intend to
do so.  On the effective date, the Registration Statement complied in all
material respects with the requirements of the Act and the rules and regulations
promulgated under the Act (the "Regulations"); at the effective date the Basic
Prospectus (as defined below) complied, and at the Closing the Prospectus
 
-2-

--------------------------------------------------------------------------------

(as defined below) will comply, in all material respects with the requirements
of the Act and the Regulations; each of the Basic Prospectus and the Prospectus;
as of its date and at the Closing Date did not, does not and will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
provided, however, that the representations and warranties in this subsection
shall not apply to statements in or omissions from the Prospectus made in
reliance upon and in conformity with information furnished to the Company in
writing by or on behalf of any of the Purchasers, CSCA Capital Advisors, LLC, in
its capacity as placement agent ("Placement Agent"), any Investment Advisers or
Broker-Dealers, or any of their respective affiliates, expressly for use in the
Prospectus.  As used in this Agreement, the term "Registration Statement" means
the shelf registration statement on Form S-3 (File No. 333-209078) as declared
effective by the Securities and Exchange Commission (the "SEC"), including
exhibits, financial statements, schedules and documents incorporated by
reference therein.  The term "Basic Prospectus" means the prospectus included in
the Registration Statement, as amended, or as supplemented.  The term
"Prospectus Supplement" means the prospectus supplement specifically relating to
the Preferred Shares to be filed with the SEC pursuant to Rule 424 under the Act
in connection with the sale of the Preferred Shares hereunder.  The term
"Prospectus" means the Basic Prospectus and the Prospectus Supplement taken
together.  The term "Preliminary Prospectus" means any preliminary form of
Prospectus Supplement used in connection with the marketing of the Preferred
Shares.  Any reference in this Agreement to the Registration Statement, the
Prospectus or any Preliminary Prospectus shall be deemed to refer to and include
the documents incorporated by reference therein as of the date hereof or the
date of the Prospectus or any Preliminary Prospectus as the case may be, and any
reference herein to any amendment or supplement to the Registration Statement,
the Prospectus or any Preliminary Prospectus shall be deemed to refer to and
include any documents filed after the date of such documents and through the
date of such amendment or supplement under the Securities Exchange Act of 1934,
as amended (the "Exchange Act"), and so incorporated by reference.
(b)            Since the date as of which information is given in the
Registration Statement and the Prospectus, except as otherwise stated therein,
(i) there has been no material adverse change or any development which could
reasonably be expected to give rise to a prospective material adverse change in
or affecting the condition, financial or otherwise, or in the earnings, business
affairs or, to the Company's knowledge, business prospects of the Company and
the subsidiaries of the Company, if any (the "Subsidiaries"), considered as one
enterprise, whether or not arising in the ordinary course of business, (ii)
there have been no transactions entered into by the Company or any of its
Subsidiaries, other than those in the ordinary course of business, which are
material with respect to the Company and its Subsidiaries considered as one
enterprise, and (iii) other than regular quarterly dividends, there has been no
dividend or distribution of any kind declared, paid or made by the Company on
any class of its shares of equity securities.
(c)            The Company has been duly organized as a corporation and is
validly existing in good standing under the laws of the State of Maryland.  Each
of the Subsidiaries of the Company has been duly organized and is validly
existing in good standing under the laws of its jurisdiction of organization. 
Each of the Company and its Subsidiaries has
 
-3-

--------------------------------------------------------------------------------

the required power and authority to own and lease its properties and to conduct
its business as described in the Prospectus; and each of the Company and its
Subsidiaries is duly qualified to transact business in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure to so
qualify would not have a material adverse effect on the condition, financial or
otherwise, or the earnings, business affairs or, to the Company's knowledge,
business prospects of the Company and its Subsidiaries considered as one
enterprise.
(d)            As of the date hereof, the authorized capital stock of the
Company consists of 62,000,000 shares of Common Stock, par value $0.10 per share
(the "Common Stock"), 3,000,000 shares of excess stock, par value $0.10 per
share (the "Excess Stock"), 3,663,800 shares of Series A Preferred Stock and
2,000,000 shares of Series B Preferred Stock (collectively, the "Capital
Stock"), of which 27,175,848 shares of Common Stock, no shares of Excess Stock,
3,663,800 shares of the Series A Preferred Stock and 1,801,200 shares of Series
B Preferred Stock are issued and outstanding and 34,824,152 shares of Common
Stock and 198,800 shares of Series B Preferred Stock are authorized and unissued
(without giving effect to any Preferred Shares issued or to be issued as
contemplated by this Agreement or any reclassification of any shares of Common
Stock into Shares of Series B Preferred Stock in connection with the transaction
contemplated by this Agreement).  As of the Closing Date (after giving effect to
the filing and effectiveness of the Charter Amendment and the Articles
Supplementary as contemplated by Section 8 hereof), the authorized capital stock
of the Company will consist of 71,000,000 shares of Common Stock, 3,000,000
shares of Excess Stock, 3,663,800 shares of Series A Preferred Stock and
4,000,000 shares of Series B Preferred Stock, of which, immediately prior to the
Closing, 27,175,848 shares of Common Stock, no shares of Excess Stock, 3,663,800
shares of the Series A Preferred Stock and 1,801,200 shares of Series B
Preferred Stock will be issued and outstanding and 43,824,152 shares of Common
Stock will be authorized and unissued.  The issued and outstanding shares of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable; the Preferred Shares have been duly authorized, and when issued
in accordance with the terms of the Charter (after giving effect to the filing
and effectiveness of the Charter Amendment and the Articles Supplementary as
contemplated by Section 8 hereof) and delivered as contemplated hereby, will be
validly issued, fully paid and non-assessable and will be listed, subject to
notice of issuance, on the New York Stock Exchange, effective as of the Closing;
the Common Stock, the Excess Stock, the Series A Preferred Stock and the Series
B Preferred Stock of the Company conform to all statements relating thereto
contained in the Prospectus; and the issuance of the Securities is not subject
to preemptive or other similar rights.
(e)            Neither the Company nor any of its Subsidiaries is in violation
of its organizational documents or in default in the performance or observance
of any obligation, agreement, covenant or condition contained in any material
contract, indenture, mortgage, loan agreement, note, lease or other instrument
or agreement to which the Company or any of its Subsidiaries is a party or by
which it or any of them are bound, or to which any of the property or assets of
the Company or any of its Subsidiaries is subject, except where such violation
or default would not have a material adverse effect on the condition,
 
-4-

--------------------------------------------------------------------------------

financial or otherwise, or the earnings, business affairs or, to the Company's
knowledge, business prospects of the Company and its Subsidiaries considered as
one enterprise; and the execution, delivery and performance of this Agreement,
and the issuance and delivery of the Preferred Shares and the consummation of
the transactions contemplated herein have been duly authorized by all necessary
action and will not conflict with or constitute a material breach of, or
material default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any material property or assets of the Company or any
of its Subsidiaries pursuant to, any material contract, indenture, mortgage,
loan agreement, note, lease or other instrument or agreement to which the
Company or any of its Subsidiaries is a party or by which it or any of them are
bound, or to which any of the property or assets of the Company or any of its
Subsidiaries is subject, nor will any such action result in any violation of the
provisions of the Charter, by-laws or other organizational documents of the
Company or any of its Subsidiaries or any law, administrative regulation or
administrative or court decree applicable to the Company.
(f)            The Company is organized in conformity with the requirements for
qualification and, as of the date hereof and as of the Closing, operates in a
manner that qualifies it as a "real estate investment trust" under the Internal
Revenue Code of 1986, as amended, and the rules and regulations thereunder and
will be so qualified after giving effect to the sale of the Preferred Shares.
(g)            The Company is not required to be registered under the Investment
Company Act of 1940, as amended.
(h)            No legal or governmental proceedings are pending to which the
Company or any of its Subsidiaries is a party or to which the property of the
Company or any of its Subsidiaries is subject that are required to be described
in the Registration Statement or the Prospectus and are not described therein,
and to the knowledge of the Company, no such proceedings have been threatened
against the Company or any of its Subsidiaries or with respect to any of their
respective properties that are required to be described in the Registration
Statement or the Prospectus and are not described therein.
(i)            No authorization, approval or consent of or filing with any court
or United States federal or state governmental authority or agency is necessary
in connection with the sale of the Preferred Shares hereunder except for the
filing and effectiveness of the Charter Amendment and the Articles Supplementary
as contemplated by Section 8 hereof and except such as may be required under the
Act or the Regulations or state securities laws or real estate syndication laws.
(j)            The Company and its Subsidiaries possess such certificates,
authorities or permits issued by the appropriate state, federal or foreign
regulatory agencies or bodies necessary to conduct the business now conducted by
them, except where the failure to possess such certificates, authority or
permits would not have a material adverse effect on the condition, financial or
otherwise, or the earnings, business affairs or, to the Company's knowledge,
business prospects of the Company and its Subsidiaries considered as one
enterprise.  Neither the Company nor any of its Subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority
 
-5-

--------------------------------------------------------------------------------

or permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would materially and adversely affect the
condition, financial or otherwise, or the earnings, business affairs or, to the
Company's knowledge, business prospects of the Company and its Subsidiaries
considered as one enterprise, nor, to the knowledge of the Company, are any such
proceedings threatened or contemplated.
(k)            The Company has full power and authority to enter into this
Agreement, and this Agreement has been duly authorized, executed and delivered
by the Company and constitutes a legal, valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms except as
may be limited by the Enforceability Exceptions.
(l)            As of the dates set forth therein or incorporated by reference,
the Company had good and marketable title to all of the properties and assets
reflected in the audited financial statements contained in the Prospectus,
subject to no lien, mortgage, pledge or encumbrance of any kind except (i) those
reflected in such financial statements, (ii) as are otherwise described in the
Prospectus, (iii) as do not materially adversely affect the value of such
property or interests or interfere with the use made or proposed to be made of
such property or interests by the Company and each of its Subsidiaries or
(iv) those which constitute customary provisions of mortgage loans secured by
the Company's properties creating obligations of the Company with respect to
proceeds of the properties, environmental liabilities and other customary
protections for the mortgagees.
(m)            Neither the issuance, sale and delivery of the Preferred Shares
nor the application of the proceeds thereof by the Company as described in the
Prospectus will cause the Company to violate or be in violation of Regulation T,
U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.
(n)            The statements set forth in the Basic Prospectus under the
caption "Description of Preferred Stock" and the statements set forth in the
Prospectus Supplement under the caption "Description of Series B Preferred
Stock," in so far as such statements purport to summarize provisions of laws or
documents referred to therein, are correct in all material respects and fairly
present the information required to be presented therein.
4.            Representations and Warranties of the Investment Advisers.  To
induce the Company to enter into this Agreement, each of the Investment Advisers
hereby represents and warrants as to itself only that:
(a)            It is an investment adviser duly registered with the SEC under
the Investment Advisers Act of 1940, as amended.
(b)            It has been duly authorized to act as investment adviser on
behalf of each Client on whose behalf it is signing this Agreement (as
identified under the name of such Investment Adviser on Schedule B hereto) and
has the sole authority to make the investment decision to purchase Capital
Shares hereunder on behalf of such Client.  An investment in the Series B
Preferred Stock is a suitable investment for each Client.
 
-6-

--------------------------------------------------------------------------------

(c)            It has the power and authority to enter into and execute this
Agreement on behalf of each of the Clients listed under its name on Schedule B
hereto.
(d)            This Agreement has been duly authorized, executed and delivered
by it and, assuming it has been duly authorized, executed and delivered by the
Company, constitutes a legal, valid and binding agreement of such Investment
Adviser, enforceable against it in accordance with its terms except as may be
limited by the Enforceability Exceptions.
(e)            It has received a copy of the Company's Basic Prospectus dated
February 5, 2016 and Preliminary Prospectus dated March 28, 2016.
5.            Representations and Warranties of the Broker-Dealers.  To induce
the Company to enter into this Agreement, each Broker-Dealer represents and
warrants as to itself only that:
(a)            It is duly registered and in good standing as a broker-dealer
under the Exchange Act and is licensed or otherwise qualified to do business as
a broker-dealer with the National Association of Securities Dealers, Inc. and in
all States in which it will offer any Preferred Shares pursuant to this
Agreement.
(b)            Assuming the Prospectus complies with all relevant provisions of
the Act in connection with the offer and sales of Series B Preferred Stock, each
Broker-Dealer will conduct all offers and sales of Series B Preferred Stock in
compliance with the Act, the Exchange Act and all rules and regulations
promulgated thereunder.
(c)            It has delivered a copy of the Prospectus to each Purchaser set
forth under its name on Schedule C hereto.
(d)            It is authorized to execute and deliver this Agreement on behalf
of each Customer on whose behalf it is signing this Agreement (as identified
under the name of such Broker-Dealer on Schedule C hereto) and such power has
not been revoked.
(e)            This Agreement has been duly authorized, executed and delivered
by it and, assuming it has been duly authorized, executed and delivered by the
Company, constitutes a legal, valid and binding agreement of such Broker-Dealer,
enforceable against it in accordance with its terms except as may be limited by
the Enforceability Exceptions.
6.            Conditions to Obligations of the Parties.
(a)            The Purchasers' several obligations to purchase the Preferred
Shares shall be subject to the following conditions having been met:
(i)            the representations and warranties set forth in Section 3 of this
Agreement shall be true and correct with the same force and effect as though
expressly made at and as of the Closing,
 
-7-

--------------------------------------------------------------------------------

(ii)            the Placement Agent shall have received an opinion from Venable
LLP, Maryland counsel to the Company, dated as of the date of the Closing,
addressed to the Placement Agent and the Purchasers substantially in the form
attached hereto as Exhibit A,
(iii)            the Placement Agent shall have received an opinion from Stroock
& Stroock & Lavan LLP, special securities counsel to the Company, dated as of
the date of the Closing, addressed to the Placement Agent and the Purchasers
substantially in the form attached hereto as Exhibit B,
(iv)            the Placement Agent shall have received a comfort letter from
PKF O'Connor Davies, dated as of the Closing, substantially in the form attached
hereto as Exhibit C,
(v)            The Charter Amendment and the Articles Supplementary contemplated
by Section 8 hereof shall have been filed and become effective, and
(vi)            on the Closing Date, the Company shall have delivered to the
Placement Agent a certificate of the Chief Executive Officer and Chief Financial
Officer of the Company, dated as of the Closing Date, setting forth that each of
the representations and warranties contained in this Agreement shall be true on
and as of the Closing Date as if made as of the Closing Date and each of the
conditions and covenants contained herein shall have been complied with to the
extent compliance is required prior to Closing, and shall have delivered such
other customary certificates as the Placement Agent shall have reasonably
requested.
(b)            The Company's obligation to issue and sell the Preferred Shares
shall be subject to the following conditions having been met:
(i)            the representations and warranties set forth in Sections 2, 4 and
5 of this Agreement shall be true and correct with the same force and effect as
though expressly made at and as of the Closing and
(ii)            the Settlement Agent (as defined below) shall have received
payment in full for the Purchase Price for the Preferred Shares by federal wire
of immediately available funds, in an amount not less than the aggregate amount
of $51.0 million prior to the payment of fees and expenses.
7.            Closing.  Provided that the conditions set forth in Section 6
hereto and the last sentence of this Section 7 have been met or waived at such
time, the transactions contemplated hereby shall be consummated on April 5,
2016, or at such other time and date as the parties hereto shall agree (each
such time and date of payment and delivery being herein called the "Closing"). 
At the Closing, settlement shall occur through Weeden & Co. LP (the "Settlement
Agent"), or an affiliate thereof, on a delivery versus payment basis through the
DTC ID System.
8.            Covenants.  The Company hereby covenants and agrees that (i)
subject to all Purchasers consummating the purchase of the Preferred Shares at
the Closing, the Company will use the proceeds of the offering contemplated
hereby as set forth under the caption "Use of
 
-8-

--------------------------------------------------------------------------------

Proceeds" in the Prospectus Supplement and (ii) prior to the Closing, the
Company will file an amendment to the Charter to increase the Company's
authorized capital stock by 11,000,000 shares of Common Stock (the "Charter
Amendment") and articles supplementary to reflect the reclassification and
designation of 2,000,000 shares of Common Stock into shares of Series B
Preferred Stock (the "Articles Supplementary") with the State Department of
Assessments and Taxation of Maryland, and will cause the Charter Amendment and
the Articles Supplementary to become effective prior to the Closing.
9.            Termination.  This Agreement may be terminated, and the
transactions contemplated hereby may be abandoned, by written notice promptly
given to the other parties hereto, at any time prior to the Closing by the
Company, on the one hand, or if the Closing shall not have occurred on or prior
to April 30, 2016 by any Purchaser on the other; provided that the Company or
such Purchaser, as the case may be, shall not be entitled to terminate this
Agreement pursuant to this Section 9 if the failure of Closing to occur on or
prior to such dates results primarily from such party itself having materially
breached any representation, warranty or covenant contained in this Agreement.
10.            Notices.  Except as otherwise herein provided, all statements,
requests, notices and agreements shall be in writing and, if to the Purchasers,
shall be sufficient in all respects if delivered or sent by facsimile to (212)
446-9181 or by certified mail to CSCA Capital Advisors, LLC, 800 Third Avenue,
25th Floor, New York, NY, 10022, Attention: Bradley Razook, and, if to the
Company, shall be sufficient in all respects if delivered or sent to the Company
by facsimile to (732) 577-9980 or by certified mail to the Company at 3499 Route
9 North, Suite 3-C, Freehold, New Jersey 07728, Attention: Anna Chew, Chief
Financial Officer.
11.            Governing Law.  This Agreement shall be construed in accordance
with and governed by the substantive laws of the State of New York, without
regard to conflict of laws principles.
12.            Entire Agreement.  This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and may be amended only in a writing that is executed by each of the parties
hereto.
13.            Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be the same Agreement.  Executed counterparts may be
delivered by facsimile.
14.            Construction.  When used herein, the phrase "to the knowledge of"
the Company or "known to" the Company or any similar phrase means the actual
knowledge of the Chief Executive Officer or the Chief Financial Officer of the
Company and includes the knowledge that such officers would have obtained of the
matter represented after reasonable due and diligent inquiry of those employees
of the Company whom such officers reasonably believe would have actual knowledge
of the matters represented.
15.            Free Writing Prospectus Legend.  The Company has filed a
registration statement (including a prospectus) with the SEC for the offering to
which this communication relates. Before you invest, you should read the
prospectus in that registration statement and other
 
-9-

--------------------------------------------------------------------------------

documents the Company has filed with the SEC for more complete information about
the Company and this offering. You may get these documents for free by visiting
EDGAR on the SEC Web site at www.sec.gov. Alternatively, the Company or CSCA
Capital Advisors, LLC will arrange to send you the prospectus if you request it
by calling (212) 446-9177.
 
-10-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Purchase Agreement to be
executed and delivered as of the date first above written.

 
UMH PROPERTIES, INC.
         
By:
     
Name:
   
Title:

 

 

--------------------------------------------------------------------------------




 
DIRECT PURCHASERS
      [                                         ]          
By:
     
Name:            [                     ]
   
Title:               [                     ]

 

 

--------------------------------------------------------------------------------




 
INVESTMENT ADVISERS
     
[                                ] on behalf of itself (solely with respect to
Section 4) and each Client set forth under its name on Schedule B
         
By:
     
Name:            [                     ]
   
Title:               [                     ]






--------------------------------------------------------------------------------




 
CUSTOMERS
     
Each of the Several persons or entities listed under the heading "Account Name"
on Attachment [   ] to Schedule C hereto
     
By:
[                    ], as agent and attorney-in-fact
             
By:
     
Name:
   
Title:
     




 
By:
[                  ] on behalf of itself and solely with respect to Section 5
             
By:
     
Name:
   
Title:

 

 

--------------------------------------------------------------------------------

SCHEDULE A
NAME OF DIRECT PURCHASERS
NUMBER OF SHARES
   
[                         ]
[                         ]

 

 
Schedule A - Page 1

--------------------------------------------------------------------------------

SCHEDULE B
NAME OF INVESTMENT ADVISER
NUMBER OF SHARES
   
[                      ]
         
CLIENTS
     
[                         ]
 

 

 
Schedule B - Page 1

--------------------------------------------------------------------------------

SCHEDULE C
NAME OF BROKER DEALER:
NUMBER OF SHARES
   
[                          ]
     
Customers for whom it is signing this Agreement as agent and attorney-in-fact:
  The amount set forth opposite such name on Attachment [ ] to Schedule C hereto
under the  
heading "Amount" (in the aggregate [              ])
Each of the several persons or entities set forth under the heading "Account
Name" on Attachment [  ] to Schedule C hereto
   

 

 
Schedule C - Page 1

--------------------------------------------------------------------------------

SCHEDULE D

Aggregate Purchase Amount

                                   





Schedule D - Page 1

--------------------------------------------------------------------------------



EXHIBIT A


Opinion of Venable LLP1
1.            The Company is a corporation duly incorporated and validly
existing under and by virtue of the laws of the State of Maryland and is in good
standing with the State Department of Assessments and Taxation of Maryland (the
"SDAT").
2.            The Company has the requisite corporate power to own or lease its
properties and to conduct its business as described in the Basic Prospectus
under the caption "UMH Properties, Inc.", to enter into the Purchase Agreement
and the Placement Agent Agreement (collectively, the "Agreements") and to carry
out all the terms and provisions of the Agreements to be carried out by it.
3.            As of [____], the number of shares of authorized stock of the
Company was as set forth in the Preliminary Prospectus Supplement under the
heading "Description of Series B Preferred Stock" and, as of such date,
consisted of 62,000,000 shares of the Company's common stock, par value $0.10
per share (the "Common Stock"), 3,000,000 shares of the Company's excess stock,
par value $0.10 per share (the "Excess Stock"), 3,663,800 shares of Series A
Preferred Stock and 2,000,000 shares of Series B Preferred Stock.  As of the
date hereof, the number of shares of authorized stock of the Company is as set
forth in the Final Prospectus Supplement under the heading "Description of
Series B Preferred Stock" and consists of 71,000,000 shares of Common Stock,
3,000,000 shares of Excess Stock, 3,663,800 shares of Series A Preferred Stock
and 4,000,000 shares of Series B Preferred Stock.
4.            The issuance and sale of the Preferred Shares pursuant to the
Purchase Agreement have been duly authorized by all necessary corporate action
of the Company and, when issued and delivered by the Company against payment of
the agreed consideration therefor in accordance with the provisions of the
Purchase Agreement, the Preferred Shares will be validly issued, fully paid and
nonassessable.
5.            No holders of outstanding shares of stock of the Company are
entitled to any preemptive or other similar rights under the Maryland General
Corporation Law (the "MGCL") or under the Charter or Bylaws of the Company to
subscribe for or purchase any of the Preferred Shares.
6.            The execution and delivery of the Agreements have been duly
authorized by all necessary corporate action on the part of the Company.



--------------------------------------------------------------------------------

1 Venable to update.
 
A-1

--------------------------------------------------------------------------------

7.            The execution, delivery and performance of the Agreements and the
issuance and delivery of the Preferred Shares in accordance with the Agreements
will not conflict with or result in a violation of the provisions of the Charter
or Bylaws of the Company, the laws of the State of Maryland, or any decree,
judgment or order of any Maryland governmental authority applicable to the
Company.
8.            The Preferred Shares conform in all material respects to the
descriptions of the Series B Preferred Stock of the Company set forth under the
subheadings "General" and "Restrictions on Ownership and Transfer" in the
section of the Basic Prospectus entitled "Description of Capital Stock" and in
the section of the Prospectus Supplement entitled "Description of Series A
Preferred Stock".
9.            The authorized stock of the Company conforms in all materials
respects to the description thereof set forth under the heading "Description of
Capital Stock" in the Basic Prospectus and in the section of the Prospectus
Supplement entitled "Description of Series B Preferred Stock."
10.            The statements in the section of the Basic Prospectus entitled
"Risk Factors" under the heading "We are subject to restrictions that may impede
our ability to effect a change in control", insofar as such statements purport
to summarize provisions of the Charter or Bylaws of the Company or the MGCL, are
accurate in all material respects.
11.            No authorization, approval or consent of any court or
governmental authority of the State of Maryland is necessary in connection with
the consummation of the transactions contemplated by the Agreements, except
those, if any, which have already been obtained or rendered (and except as may
be required under the securities laws of the State of Maryland, as to which we
express no opinion).
12.            The Articles Supplementary have been accepted for record by the
SDAT and have become effective in accordance with the MGCL.
A-2

--------------------------------------------------------------------------------



EXHIBIT B


Opinion of Stroock & Stroock & Lavan LLP2
1.            The Registration Statement has been declared effective under the
Act, and to our knowledge, (a) no stop order suspending the effectiveness of the
Registration Statement or any part thereof has been issued, and (b) no
proceedings for that purpose have been instituted or are pending or threatened
by the SEC.  The Prospectus has been filed with the SEC.
2.            The Registration Statement and the Prospectus comply as to form in
all material respects with the applicable requirements of the Act and the rules
and regulations of the SEC thereunder (except that we express no opinion as to
documents incorporated by reference therein or the financial statements, notes
thereto and related schedules and other financial data included or incorporated
by reference therein or omitted therefrom).
3.            The descriptions in the Registration Statement and the Prospectus
of statutes, legal and governmental proceedings, contracts and other legal
documents, insofar as they address legal matters, fairly summarize in all
material respects the information about legal matters required to be disclosed
by the applicable Items of the Registration Statement.
4.            Neither the Company nor any of its Subsidiaries is an "investment
company" or entity controlled by an "investment company" within the meaning of
the Investment Company Act.
5.            The execution, delivery and performance of the Placement Agent
Agreement and the Purchase Agreement by the Company, and the issuance and
delivery of the Preferred Shares, will not materially conflict with or
constitute a material breach of any agreement or instrument which the Company
filed with the SEC as an exhibit to the Registration Statement.
6.            To our knowledge, no authorization, approval or consent of any
court or United States federal or state governmental authority or agency having
jurisdiction over the Company and its Subsidiaries and which govern the
transactions contemplated by the Agreements, is necessary in connection with the
sale of the Preferred Shares (other than (i) as may be required under the Act
and the regulations thereunder, which has been obtained, or (ii) as may be
required under the securities or blue sky laws or real estate syndication laws
of the various states, as to which we express no opinion).
7.            To our knowledge, no legal or governmental proceedings are pending
to which the Company or any of its Subsidiaries is a party or to which the
property of the Company or any of its Subsidiaries is subject that are required
to be described in the Registration Statement or the Prospectus and are not
described therein, and to our knowledge no such proceedings have been

--------------------------------------------------------------------------------

2 Stroock to update.
 
B-1

--------------------------------------------------------------------------------


threatened against the Company or any of its Subsidiaries or with respect to any
of their respective properties that are required to be described in the
Registration Statement or the Prospectus and are not described therein.
8.            For its taxable years ended December 31, 2011 through December 31,
2015, the Company has continuously been organized and has operated in conformity
with the requirements for qualification as a "real estate investment trust"
under the Code.
9.            The Company's current organization and method of operation will
permit it to continue to meet the requirements for taxation as a "real estate
investment trust" under the Code for its December 31, 2016 taxable year.
10.            The statements set forth in (a) the Prospectus under the caption
"Material United States Federal Income Tax Consequences" and (b) the Prospectus
Supplement under the caption "Federal Income Tax Considerations," to the extent
that they constitute summaries of matters of law or regulation or legal
conclusions, fairly summarize in all material respects the federal income tax
laws referred to therein.
We have participated in conferences with officers and other representatives of
the Company and with representatives of its independent accountants at which
conferences the contents of the Registration Statement and the Prospectus and
related matters were discussed and, although we assume no responsibility for the
accuracy, completeness or fairness of the Registration Statement and the
Prospectus, nothing has come to our attention to cause us to believe that the
Registration Statement, at the time of its effective date (including the
information, if any, deemed pursuant to Rule 430A, 430B or 430C to be part of
the Registration Statement at the time of effectiveness), contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
that the Prospectus as of its date and the date hereof contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading (other than, in each case, the financial statements
(including the notes thereto) and related schedules and other financial 
information included or incorporated by reference therein (as to which we
express no belief).


B-2

--------------------------------------------------------------------------------

EXHIBIT C


Comfort Letter
_________, 2016
CSCA Capital Advisors, LLC
800 Third Avenue, 25th Floor
New York, NY 10022
Dear Sirs:
We have audited (i) the consolidated balance sheets of UMH Properties, Inc. (the
"Company") as of December 31, 2015 and 2014 and the consolidated statements of
income (loss), comprehensive income (loss), shareholders' equity and cash flows,
for the each of the years ended December 31, 2015, 2014 and 2013, and the
related financial statement schedule, all included in the Company's Annual
Report on Form 10-K for the year ended December 31, 2015, filed on March 9,
2016, which is incorporated by reference in the Registration Statement (No.
333-209078) on Form S-3 filed by the Company under the Securities Act of 1933 as
amended (the "Act"); our report with respect thereto is also incorporated by
reference in such Registration Statement in the form in which it became
effective, together with the Prospectus dated January 21, 2016, and the
Preliminary Prospectus Supplement dated March 28, 2016, collectively referred to
herein as the "Registration Statement".
Also, we have audited the effectiveness of the Company's internal controls over
financial reporting as of December 31, 2015, and our report thereon is
incorporated by reference in the Registration Statement.
In connection with the Registration Statement:
1.            We are an independent registered public accounting firm with
respect to the Company within the meaning of the Act and the applicable rules
and regulations adopted by the Securities and Exchange Commission (the "SEC")
and the Public Company Accounting Oversight Board (United States) (the "PCAOB").
2.            In our opinion, the consolidated financial statements and
financial statement schedule audited by us and included in the Company's Annual
Report on Form 10-K for the year ended December 31, 2015, filed on March 9,
2016, and incorporated by reference in the Registration Statement comply as to
form in all material respects with the applicable accounting requirements of the
Act and the Securities Exchange Act of 1934 (the "Exchange Act") and the related
rules and regulations adopted by the SEC.
3.            We have not audited any financial statements of the Company as of
any date or for any period subsequent to December 31, 2015; although we have
conducted audits for the years ended December 31, 2015, 2014 and 2013, the
purpose, and therefore the scope, of the audits was to enable us to express our
opinion on the consolidated financial statements as of December 31, 2015 and
2014, and for each of the three years ended December 31, 2015, 2014 and
 
C-1

--------------------------------------------------------------------------------

 
2013, but not on the consolidated financial statements for any interim periods
within and subsequent to those years.  Therefore, we are unable to and do not
express any opinion on results of operations or cash flows for any interim
periods within and subsequent to these years as of any date or for any period
subsequent to December 31, 2015.
4.            For purposes of this letter:
(a)            We have read all minutes of meetings of the stockholders, the
Board of Directors, the Compensation Committee and Audit Committee of the
Company as set forth in the minute books from January 1, 2016 to March 29, 2016,
officials of the Company having advised us that the minutes of all such meetings
through that date were set forth therein.
The foregoing procedures do not constitute an audit conducted in accordance with
the standards of the PCAOB.  Also, they would not necessarily reveal matters of
significance with respect to the comments in the following paragraph. 
Accordingly, we make no representations regarding the sufficiency of the
foregoing procedures for your purposes.
5.            Nothing came to our attention as a result of the foregoing
procedures, however, that caused us to believe that:
(a)            Any material modifications should be made to the unaudited
consolidated financial statements described in item 4.b.(i) above, incorporated
by reference in the Registration Statement, for them to be in conformity with
accounting principles generally accepted in the United States of America.
(b)            The unaudited consolidated financial statements described in item
4.b.(i) above, incorporated by reference in the Registration Statement, do not
comply as to form in all material respects with the applicable accounting
requirements of the Act and Exchange Act and the related rules and regulations
adopted by the SEC.
6.            Company officials have advised us that no consolidated financial
statements as of any date or for any period subsequent to December 31, 2015, are
available; accordingly, the procedures carried out by us with respect to changes
in financial statement items after December 31, 2015 have, of necessity, been
even more limited.  We have inquired of certain officials of the Company who
have responsibility for financial and accounting matters whether (a) at March
29, 2016, there was any change in the capital stock, increase in long-term debt
or any decreases in consolidated shareholders' equity of the Company as compared
with amounts shown on the December 31, 2015, unaudited consolidated balance
sheet incorporated by reference in the Registration Statement or (b) for the
period from January 1, 2016 to March 29, 2016 there were any decreases, as
compared with the corresponding period in the preceding year, in consolidated
rental and sales revenue or in the total or per-share amounts of net income
(loss).  On the basis of these inquiries and our reading of the minutes as
described in item 4.a, other than the activity, in the normal course of business
from the Dividend Reinvestment and Stock Purchase Plan, the 2003 Stock Option
and Stock Award Plan, as amended and restated, nothing came to our attention
that caused us to believe that there was any such change, increase, or decrease,
except in all instances for changes, increases, or decreases that the
Registration Statement discloses have occurred or may occur.
 
C-2

--------------------------------------------------------------------------------

7.            Our audits of the consolidated financial statements for the
periods referred to in the introductory paragraph of this letter comprised audit
tests and procedures deemed necessary for the purpose of expressing an opinion
on such consolidated financial statements taken as a whole.  For none of the
periods referred to therein, or any other period, did we perform audit tests for
the purpose of expressing an opinion on individual balances of accounts or
summaries of selected transactions such as those enumerated below, and,
accordingly, we express no opinion thereon.
8.            However, for purposes of this letter we also read the items
identified by you on the attached copies of selected pages of the Company's
Annual Report on Form 10-K for the year ended December 31, 2015, the Prospectus,
the Preliminary Prospectus Supplement dated March 28, 2016 and have performed
the additional procedures enumerated below:
                A.            Compared the corresponding amounts or percentage
to the Company's December 31, 2015, 2014 and 2013 audited financial statements
incorporated by reference in the Registration Statement and found them to be in
agreement.
                B.            Compared corresponding amounts or percentages to
the Company's December 31, 2012 and 2011 audited financial statements not
incorporated by reference in the Registration Statement and found them to be in
agreement.
                C.            Compared the amount or percentage with an
agreement, a schedule or report prepared by the Company from its accounting
records and found them to be in agreement.
D.            Recalculated the indicated amount or percentage and found it to be
in agreement.
E.            Proved the arithmetic accuracy of Normalized or Core Funds from
Operations ("FFO").  FFO does not represent cash generated from operating
activities in accordance with accounting principles generally accepted in the
United States of America and we make no comment as to the sufficiency of the
individual adjustments included to arrive at FFO nor do we make any comment as
to the sufficiency of the disclosures or the suitability of this measure for
valuation or other purposes.
F.            Proved the arithmetic accuracy of the percentages of amounts.  No
other conclusions or verifications should be inferred.
G.            Compared the amount or percentage with an agreement or statement
received by the Company from a third party.
H.            Compared the corresponding rounded amounts to the Company's
December 31, 2015, 2014 and 2013 consolidated audited financial statements
incorporated by reference in the Registration Statement and found them to be in
agreement.
I.            Compared the amount or percentage with a schedule prepared by the
Company from its accounting records and found them to be in agreement.  This
proforma information is unaudited.
 
C-3

--------------------------------------------------------------------------------

J.            Compared the amount to the Company's unaudited consolidated
financial statements included in the Company's Form 10-Q filings and found them
to be in agreement.
K.             (NOT USED).
L.            Compared the corresponding rounded amounts to the Company's
unaudited consolidated financial statements included in the Company's Form 10-Q
filings and found them to be in agreement.
9.            It should be understood that we make no representations regarding
questions of legal interpretation or regarding the sufficiency for your purposes
of the procedures enumerated in the preceding paragraph; also, such procedures
would not necessarily reveal any material misstatement of the amounts or
percentages described above.  Further, we have addressed ourselves solely to the
foregoing data as set forth in the Registration Statement and make no
representations regarding the adequacy of disclosure or regarding whether any
material facts have been omitted.
This letter is solely for the information of the addressee and to assist the
placement agent in conducting and documenting its investigation of the affairs
of the Company in connection with the offering of the securities covered by the
Registration Statement, and it is not to be used, circulated, quoted, or
otherwise referred to within or without the placement group for any purpose,
including but not limited to the registration, purchase, or sale of securities,
nor is it to be filed with or referred to in whole or in part in the
Registration Statement or any other document, except that reference may be made
to it in the underwriting agreement or in any list of closing documents
pertaining to the offering of the securities covered by the Registration
Statement.
* * * * *
 
C-4